State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 23, 2014                   D-71-14
___________________________________

In the Matter of MICHAEL B.
   MENDELSON, an Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

MICHAEL B. MENDELSON,
                    Respondent.

(Attorney Registration No. 1558923)
___________________________________


Calendar Date:   September 15, 2014

Before:   Lahtinen, J.P., Stein, Garry, Rose and Lynch, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

     Michael B. Mendelson, Delhi, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by the Appellate
Division, First Department in 1972. He maintains an office for
the practice of law in the Town of Delhi, Delaware County.

      By decision dated July 13, 2004, this Court suspended
respondent from the practice of law for a period of one year, but
stayed the suspension upon certain conditions (Matter of
Mendelson, 9 AD3d 677 [2004]). By further decision dated
December 20, 2007, we extended respondent's stayed suspension for
a period of two years (Matter of Mendelson, 46 AD3d 1212 [2007]).
                              -2-                  D-71-14

      Respondent applies to terminate his stayed suspension.
Because we conclude that respondent has complied with the terms
and conditions of his stayed suspension, we grant the
application.

     Lahtinen, J.P., Stein, Garry, Rose and Lynch, JJ., concur.



      ORDERED that respondent's application is granted, and the
stayed suspension imposed by this Court's decisions dated July
13, 2004 and December 20, 2007 is terminated.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court